DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 9 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamada et al. (US 2011/0058110), hereinafter Yamada.
	In reference to claim 1, Yamada discloses in Figs. 4-6 a display device comprising:
	at least one capacitance wire (46); 
	at least one first pixel electrode (41, see first pixel electrode in upper side middle wire 46 in Fig. 5) disposed so as to be adjacent to the capacitance wire (46);
	at least one second pixel electrode (41, see first pixel electrode in lower side middle wire 46 in Fig. 5) disposed so that the capacitance wire is located between the first pixel electrode and the second pixel electrode;
	a first capacitance forming electrode (46a in right side of Fig. 4) connected to the first pixel electrode (41) and disposed so as to overlap the capacitance wire (46) via an insulating film (49); and
	a shield electrode (48) disposed so as to be located between the first pixel electrode (41, see on the left side of Fig. 4) and the second pixel electrode (41 on the right side of Fig. 4) and so as to at least partially overlap the first capacitance forming electrode (46a) via an insulating film (50); see paragraphs [94-97].
	In reference to claim 2, Yamada discloses in Fig. 4, a second capacitance forming electrode (46a on the left side of Fig. 4) connected to the second pixel electrode (41 on the left side of Fig. 4) and disposed so as to overlap the capacitance wire (46) via an insulating film (49),
	wherein the first capacitance forming electrode (46a on the right side of Fig. 4) and the second capacitance forming electrode (46a on the left side of Fig. 4) are disposed so as to overlap the same capacitance wire (46) via an insulating film (49),
	the capacitance wire (46) being located between the first pixel electrode (41 on the right side of Fig. 4) and the second pixel electrode (41 on the left side of Fig. 4)  to which the first capacitance forming electrode (46a) and the second capacitance forming electrode (46a) are respectively connected (see Fig. 8, show the operation and connection of the circuit in Figs. 4-6 the capacitance electrodes for Ccs1 and Ccs2 are connected); see paragraphs [86-99] and [107].
	In reference to claim 3, Yamada discloses in Fig. 4, wherein the shield electrode (48) is disposed so as to overlap both the first capacitance forming electrode (46a on the right side of Fig. 4) and the second capacitance forming electrode (46a on the left side of fig. 4) via an insulating film (50), the first capacitance forming electrode and the second capacitance forming electrode being respectively connected to the first pixel electrode (41 on the left side of Fig. 4) and the second pixel electrode that are disposed so that the capacitance wire (46) is located therebetween (see also in Fig. 5 and 6, the capacitance wire 46 is located between the first and second electrode (41).	In reference to claim 4, Yamada discloses the shield electrode (48) is disposed in a layer interposed between a first insulating film (50) and a second insulating film (49) the first insulating film (50) being located between the shield electrode (48) and the first and second pixel electrodes (41), and the second insulating film (49) being located between the shield electrode (48)  and the first and second capacitance forming electrodes (46a) as shown in Fig. 4.
	In reference to claim 9, Yamada discloses in Fig. 4 the shield electrode (48) is disposed so as to overlap the capacitance wire (46)  via an insulating film (49) and is connected to the capacitance wire (46) through a contact hole (54) provided in an insulating film interposed between the shield electrode (48) and the capacitance wire (46).
	In reference to claim 14, Yamada discloses each of the first pixel electrode (41) and the second pixel electrode (41) has a first side portion that lies along the capacitance wire (46) and a second side portion that intersects the first side portion and that has a length larger than a length of the first side portion (see Fig. 5 and 6).
Allowable Subject Matter
Claims 5-8, 10-13, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The following is a statement of reasons for the indication of allowable subject matter:  none of the recited arts teaches or suggests:
With respect to claim 5, the display device according to claim 4, wherein an end portion of the shield electrode, the end portion being adjacent to the second pixel electrode, extends more toward the second pixel electrode than an end portion of the first capacitance forming electrode, the end portion being adjacent to the second pixel electrode.
With respect to claim 6, the display device according to claim 4wherein an end portion of the shield electrode, the end portion being adjacent to the first pixel electrode, extends more toward the first pixel electrode than an end portion of the second capacitance forming electrode, the end portion being adjacent to the first pixel electrode.
	With respect to claim 7, the display device according to Claim 1, wherein the shield electrode is disposed in a layer interposed between a first insulating film and a second insulating film, the first insulating film being located between the shield electrode and the second pixel electrode, and the second insulating film being Located between the shield electrode and the first capacitance forming
electrode; and
	wherein the display device further comprises a second shield electrode that is constituted by a same electrically conductive film as a film that constitutes the second pixel electrode, that is disposed so as to overlap the shield electrode via the first insulating film, and that is connected to the shield electrode through a contact hole
provided in the first insulating film.
 	In reference to claim 10, 
	a plurality of image wires through which image signals are supplied to the first pixel electrode and the second pixel electrode, 
	wherein each of the image wires has a first image-wire constituent portion and a second image-wire constituent portion that is disposed so as to overlap the first image-
 wire constituent portion via an insulating film and that is connected to the first image-wire constituent portion through a contact hole provided in the insulating film; and wherein the first capacitance forming electrode is constituted by a same electrically conductive film as a film that constitutes one of the first image wire constituent portion and the second image-wire constituent portion, and the shield electrode is constituted by a same electrically conductive film as a film that constitutes the other of the first image-wire constituent portion and the second image- wire constituent portion. 
	In reference to claim 11,
	the display device according to Claim 1, wherein a plurality of sets, each including the capacitance wire, the first pixel electrode, and the second pixel electrode, are arrayed; wherein the display device comprises: first switching elements that are respectively connected to the first pixel electrodes, at least one first image wire that is connected to a the first switching elements and through which first image signals are transmitted, second switching elements that are respectively connected to the second pixel electrodes, at least one second image wire that is connected to  the second switching elements and through which second image signals are transmitted, and at least one scan wire that extends so as to intersect the first image wires and the second image wires and through which scan signals are transmitted; and
	wherein two or more of the scan wires are disposed so as to be located between the first pixel electrode and the second pixel electrode that belong to different sets of the plurality of sets and that are adjacent to each other, the two or more scan wires being connected to both the first switching element and the second switching element that are respectively connected to the first pixel electrode and the second pixel electrode.
	With respect to claim 12, 
	a scan wire that is disposed so as to be adjacent to the first pixel electrode at an opposite side to the capacitance wire and through which scan signals are transmitted;
	a first image wire that extends so as to intersect the scan wire and through which first image signals are transmitted;	
	a first switching element that is disposed at an intersection position of the scan wire and the first image wire and that is connected to the first pixel electrode, the scan wire, and the first image wire,
	wherein the first switching element has a first electrode connected to the scan wire, a second electrode connected to the first image wire, a channel portion that has one end connected to the second electrode and that is disposed so as to overlap the first electrode via an insulating film, and a third electrode connected to another end of the channel portion; and

	a first connection wire that is connected to the third electrode, that extends toward the capacitance wire along the first image wire, and that is connected to the first capacitance forming electrode and the first pixel electrode at a position that overlaps the capacitance wire.
	In reference to claim 13,	
	a scan wire that is disposed so as to be adjacent to the first pixel electrode at an opposite side to the capacitance wire and through which scan signals are transmitted;
	first image wires that extend so as to intersect the scan wires and through which first image signals are transmitted; and
	a first switching element that is disposed at an intersection position of the scan wire and the first image wire and that is connected to the first pixel electrode, the scan wire, and the first image wire, 
	wherein the first switching element has a first electrode connected to the scan wire, a second electrode connected to the first image wire, a channel portion that has one end connected to the second electrode and that is disposed so as to overlap the first electrode via an insulating film, and a third electrode that has one end connected to another end of the channel portion and that has another end connected to the first pixel electrode, and 
	wherein the first capacitance forming electrode is connected to the first pixel electrode.

	In reference to claim 15, a display panel having, at least, the capacitance wire, the first pixel electrode, the second pixel electrode, the first capacitance forming electrode, and the shield electrode;
	a lighting device that supplies light for display on the display panel, the lighting device having a red light source that emits red light, a green light source that emits green light, and a blue light source that emits blue light;
	a panel controller that controls the display panel so that at least a red-data writing period in which the first pixel electrode and the second pixel electrode are charged to have a red display gray scale, a green-data writing period in which the first pixel electrode and the second pixel electrode are charged to have a green display gray scale, and a blue-data writing period in which the first pixel electrode and the second pixel electrode are charged to have a blue display gray scale are included in one frame period as a plurality of data writing periods; and
	a lighting controller that controls the lighting device so that the red light source is turned on, and the green light source and the blue light source are turned off in a red display period that is a period between the red-data welting period and the data writing period that is included in the plurality of data writing periods and that is not the red-data writing period, the green light source is turned on, and the red light source and the blue light source are turned off in a green display period that is a period between the green-data writing period and the data writing period that is included in the plurality of data writing periods and that is not the green-data writing period, and the blue light source is turned on, and the red light source and the green light source are turned off in a blue display period that is @ period between the blue-data writing period and the data writing period that is included in the plurality of data writing periods and that is not the blue- data writing period.
	Conclusion
The prior arts made of record and not relied upon is considered pertinent to applicant's disclosure.  
	Tsubata (US 2011/0012815) discloses in Fig. 15 a display device includes capacitance wire 18q, pixel electrode 17, capacitance electrode Cha, shielding electrode 68 (see paragraph [150])
	Kim et al. (U.S. Patent No. 8,380,975) discloses in Figs. 1 and 2 a display device includes a capacitance wire S forming on both side of the first and second pixel electrodes 82a and 82b having capacitance electrodes 25a-25d (col. 7, lines 19-46).
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUC Q DINH whose telephone number is (571)272-7686. The examiner can normally be reached M-F 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LUNYI LAO can be reached on (571) 272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUC Q DINH/Primary Examiner, Art Unit 2692